681 S.E.2d 346 (2009)
St. ex rel. UTILITIES
v.
KILL DEVIL HILL.
No. 68A09.
Supreme Court of North Carolina.
August 18, 2009.
James B. Blackburn, Robert W. Kaylor, Raleigh, Vishwa B. Link, Stephen H. Watts, Richmond, VA, Norman W. Shearin, Kitty Hawk, Dwight W. Allen, Daniel F. McLawhorn, Special Deputy Attorney General, Andrew L. Romanet, General Counsel, for Tommy Cooke.
Antoinette R. Wike, Chief Counsel, for Public Staff-Utilities Comm.
M. Keith Kapp, Raleigh, for Town of Kill Devil Hills.
Mark E. Anderson, Raleigh, for Virginia Electric & Power Co.
The following order has been entered on the motion filed on the 14th of August 2009 by Appellee (for Va. Electric) Expedited Hearing and Decision:
"Motion Denied by order of the Court in conference this the 18th of August 2009."